Citation Nr: 1432421	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for residuals of head trauma, to include headaches.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome of the right wrist.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome of the left wrist.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a June 2010 rating decision, the RO assigned a 10 percent rating for the Veteran's service-connected hypertension and assigned an effective date of December 11, 2007 (the date of receipt of the claim).

In January 2012, the Veteran testified at videoconference hearing.  A transcript of the hearing is of record.  

The issues of entitlement to an initial rating in excess of 10 percent for coronary artery disease and entitlement to service connection for residuals of a head injury and carpal tunnel syndrome of the right and left wrists are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 more or systolic pressure predominantly 200 or more.

2.  Hemorrhoids were incurred in service.

3.  In a June 2000 rating decision, the RO last denied service connection for a bilateral wrist condition. 

4.  Additional evidence associated with the claims file since the June 2000 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for carpal tunnel syndrome of the right and left wrists and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for carpal tunnel syndrome of the right wrist.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for carpal tunnel syndrome of the left wrist.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the Board's decision herein to grant service connection for hemorrhoids and to reopen the claims of entitlement to service connection for carpal tunnel syndrome of the right and left wrists is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA with respect to these claims.


    
 
The Veteran's claim concerning the proper disability rating to be assigned to his service-connected hypertension arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

The duty to assist the appellant also has been satisfied in this case.  Service treatment records, private treatment records, VA treatment records and hearing testimony are in the claims file.  The Veteran was afforded a VA examination with respect to his claim for a higher disability rating for hypertension.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report shows that the examiners performed physical examination of the Veteran, considered the Veteran's reported symptoms, and provided the information pertinent to the rating criteria for the Veteran's disability.  In light of the above, the Board finds that this VA examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).   Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.






LAW AND ANALYSIS

Initial Increased Rating for Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for hypertension was granted in an April 2008 rating decision, and a noncompensable disability rating was assigned effective December 11, 2007 under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  In a June 2010 rating decision, the RO assigned a 10 percent evaluation for the service-connected hypertension with an effective date of December 11, 2007.

The Veteran's service-connected hypertension is evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In a July 2007 VA treatment report, a blood pressure reading of 137/83 was recorded.  In January 2008 a blood pressure reading of 130/84 was recorded.  In March 2008, a blood pressure reading of 133/86 was recorded.  In August 2008, a blood pressure reading of 133/86 was recorded.  In October 2008, a blood pressure reading of 126/81 was recorded.  

In a February 2010 VA treatment record, a blood pressure reading of 122/76 was recorded.  In March 2010, blood pressure readings of 120/86, 168/76 and 131/83 were recorded.  

On VA examination in April 2010, blood pressure readings of 133/83, 129/87 and 131/83 were recorded.  

The Veteran testified at the January 2012 hearing that he monitors his blood pressure weekly and he has generally noticed readings of 120/83 or 120/83.    

An initial rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension.  None of the blood pressure readings show diastolic blood pressure reading of 110 or more or systolic pressure of 200 or more at any time during the pendency of this appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, an initial rating in excess of 10 percent for hypertension is not warranted.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension, the evidence of record does not show a distinct period of time on appeal during which a rating in excess of 10 percent would be warranted for the Veteran's service-connected hypertension.  See Fenderson, 12 Vet. App. at 126.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-connected hypertension has caused frequent periods of hospitalization or marked interference with employment.  Additionally, the Board finds that the relevant rating criteria to evaluate the service-connected disability reasonably describe the claimant's disability level and symptomatology.  Thus, the Veteran's disability picture is adequately contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection for Hemorrhoids

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that currently diagnosed hemorrhoids were incurred in service.  

Service treatment records dated in November 1977 and August 1979 document treatment for hemorrhoids.  Post-service, VA treatment records dated in 2010 show treatment for hemorrhoids.    

Service connection is warranted for a disability first incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Here, the Veteran has a current diagnosis of hemorrhoids.  The first medical evidence of hemorrhoids comes from service treatment records.  No reported history of hemorrhoids prior to service was provided.  The Veteran is competent to report that he continues to experience hemorrhoids since active duty service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, service connection for hemorrhoids is warranted.  

New and Material Evidence Claims

The Veteran is seeking service connection for carpal tunnel syndrome of both wrists.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Section 3.156(a) creates a low threshold for reopening previously denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" is one which enables rather than precludes reopening, and one which contemplates "the likely entitlement to a nexus medical examination if the claim is reopened."  Id. at 121.

The Veteran's claim for carpal tunnel syndrome of both wrists was last denied by the RO in June 2000.  The Veteran denied reopening the claim on the basis that no new and material evidence had been submitted showing that a chronic bilateral wrist condition existed that was incurred or aggravated in service.  The Veteran did not appeal this decision and it is final.  38 C.F.R. §§ 20.200, 20.302 (2013).

In September 2008, the Veteran filed the present claim to reopen the issues of entitlement to service connection for carpal tunnel syndrome of the right and left wrists.   In a May 2009 rating decision, the RO denied reopening the Veteran's claims based on a finding that the Veteran did not submit new and material evidence.  In December 2009, the Veteran filed a notice of disagreement, and in 
August 2010, perfected the appeal.

Comparing the evidence received since the RO's June 2000 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issues of entitlement to service connection for carpal tunnel syndrome of the right and left wrists.  The newly submitted evidence includes results from a March 1999 VA electromyography 
(EMG) report which showed an assessment of right carpal tunnel syndrome and a December 2009 private nerve conduction velocity test which demonstrated electrical evidence of distal median neuropathy of the bilateral wrists.  Also of record is the Veteran's Board hearing testimony whereby he stated that the pain in his wrists began in service and have continued since that time.  He felt that the pain was related to weight lifting during service.  This evidence is new evidence, as it was not of record at the time of the June 2000 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the Veteran's claims for service connection for carpal tunnel syndrome of the right and left wrists.  Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection of the right and left wrists.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claims for entitlement to service connection for carpal tunnel syndrome of the right and left wrists are reopened.  The merits of the reopened claims are remanded below.  


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to service connection for hemorrhoids is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for carpal tunnel syndrome of the right wrist is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for carpal tunnel syndrome of the left wrist is reopened.




REMAND

The Board finds that the claims of entitlement  to an initial increased rating for coronary artery disease and entitlement to service connection for residuals of head trauma, as well as the reopened claims of entitlement to service connection for carpal tunnel syndrome of the right and left wrists warrant further development.  

Coronary Artery Disease

The Veteran testified at his January 2012 hearing that his service-connected coronary artery disease has worsened since he was last examined by the VA in April 2010.  Specifically, he stated that he experiences chest pain, shortness of breath and fatigue.  When a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Residuals of Head Trauma

The Veteran contends that he currently suffers from headaches as result of a motor vehicle accident which occurred in service. 

Service treatment records show that the Veteran was involved in an automobile accident in February 1980 and that he suffered head trauma with concussion as well as a laceration of the tongue.

The Veteran was afforded a VA examination in April 2010 and the examiner noted that the service treatment records documenting the automobile injury were reviewed.  With respect to a diagnosis, the examiner stated that "The patient reports moderate headaches lasting from 3 minutes that comes every 3 months that do not interfere with his life in any respect.  Also soreness in the left parietal area that is mildly annoying."  A definitive diagnosis and etiology statement were not provided.  Once VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that further clarification is needed to determine whether there is any relationship between a current disability and service.

Carpal Tunnel Syndrome of Right and Left Wrists

The Veteran contends that service connection for carpal tunnel syndrome of both wrists is warranted.  He believes that the disorder is due to weight lifting in service and that he has experienced ongoing symptoms associated with bilateral carpal tunnel syndrome since discharge from active service.

An EMG conducted during active service in April 1992 shows that the Veteran suffered from mild right side sulcus ulnaris syndrome with local delayed motor nerve conduction speed with preserved normal sensory nerve potential in digit V.  It was further noted that presumably the Veteran suffered from lateral epicondyle of the humerus that could be a consequence of weight lifting.  

Post-service, a VA November 1997 VA examination report shows a history of bilateral carpal tunnel syndrome with minimal clinical findings.  More recently, a March 1999 VA EMG report showed an assessment of right carpal tunnel syndrome and a December 2009 private nerve conduction velocity test demonstrated electrical evidence of distal median neuropathy of the bilateral wrists.   

The Veteran has not been provided with a currently VA examination to determine the nature and etiology of any carpal tunnel syndrome of the right and left wrists.  The Board finds that an examination should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran's service-connected coronary artery disease.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner. All necessary tests and studies shall be conducted.

The examiner should describe in detail all current manifestations of the Veteran's coronary artery disease. 
The examiner is also requested to state whether the Veteran's coronary artery disease is most closely manifested by: 

(a) workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray; 

(b) more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent; or 

(c) chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Forward the claims file to April 2010 VA examiner for the purpose of ascertaining the presence, nature and likely etiology of residuals of head trauma, to include headaches. Prior to drafting the opinions, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that each residual of a head trauma is causally or etiologically related to the Veteran's military service, to include the motor vehicle accident in February 1980. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that a current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.

If the April 2010 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013). 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology any carpal tunnel syndrome of the right and left wrists.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any carpal tunnel syndrome of the right and/or left wrist is related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any of the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


